RESTRICTED USE APPRAISAL REPORT OF OIL EQUIPMENT ON LEASES FOR B & J OIL COMPANY, INC. LOUIS JUDD CAMPBELLSVILLE, KY 42718 PREPARED BY SEAN D. CURRY GREENSBURG, KY 42743 TABLE OF CONTENTS Letter to Mr. Louis Judd Page 4 Cost Approach Pages 5-11 Scope of Appraisal Page 12 Certification Page 13 Assumptions and Limiting Conditions Pages 14-15 Qualifications Page 16 Resume Pages 17-18 Exhibits (Invoices) Pages 19-25 May 24, 2010 To: Louis Judd 620 Pleasant Run Church Road Campbellsville, KY 42718 Re: Restricted Use Appraisal Report Dear Mr. Judd: As requested, I have performed an appraisal report on the oil equipment contained in six leases being the following: Block Production Fund LLP Rodgers Production Fund LLP Production Revenue Drilling Fund LLP Energy Production Revenue Fund LLP Block City Drilling Fund LLP Green County Energy Fund LLP Please be advised that all information contained in this appraisal report was given to me by yourself. There has been no physical inspection of the equipment, nor were pictures made. All values are under the assumption they are in working condition and the values used in the appraisal are the values of the equipment upon purchase. This appraisal is not performed to estimate the current market value, but determine the value when equipment was purchased. On the basis of my work, I have concluded the value of all equipment on the date of purchase is: Seven hundred and thirty five thousand dollars Sincerely, /s/ Sean D. Curry BLOCK PRODUCTION FUND LLP Tubing - 6,800 feet at $3.50 Rods - 5,100 feet at $1.46 3 Pumping Units with Motors at $3,500.00 each 2 Tanks - 210 bbls 2 Tanks - 100 bbls 2 300 gallon separators Flowlines - 2,000 feet at $.65 Electric Lines - 4,000 feet at $2.30 4 Control Panels at $500.00 each 3 Downhole Pumps at $1,250.00 each 3 Well Head Pumping Tees at $1,325.00 TOTAL VALUE ESTIMATED VALUE RODGERS PRODUCTION REVENUE FUND LLP Tubing - 6,800 feet at $3.50 Rods - 6,800 feet at $1.46 4 Pumping Units with Motors at $3,500.00 each 4 Tanks - 210 bbls 2 Tanks - 100 bbls Flowlines - 1,600 feet at $.65 Electric Lines - 1,600 feet at $2.30 4 Control Panels at $500.00 each 4 Downhole Pumps at $1,250.00 each 4 Well Head Pumping Tees at $1,325.00 TOTAL VALUE ESTIMATED VALUE PRODUCTION REVENUE DRILLING FUND LLP Tubing - 13,600 feet at $3.50 Rods - 13,600 feet at $1.46 7 Pwnping Units with Motors at $3,500.00 each 4 Tanks - 210 bbls 4 Tanks - 100 bbls Flowlines - 3,500 feet at $.65 Electric Lines - 4,000 feet at $2.30 8 Control Panels at $500 each 7 Downhole Pwnps at $1,250.00 each 7 Wellhead Pwnping Tees at $1,350.00 each TOTAL VALUE ESTIMATED VALUE ENERGY PRODUCTION REVENUE FUND LLP Tubing - 11,900 feet at $3.50 Rods -10,200 feet at $1.46 6 Pumping Units with Motors at $3,500.00 each 6 Tanks - 210 bbls Flowlines - 3,000 feet at $.65 Electric Lines - 3,500 feet at $2.30 7 Control Panels at $500.00 each 6 Downhole Pumps at $1,250.00 7 Wellhead Pumping Tees at $1,350.00 each Casing 4 1/2 Injection Well- 1,550 feet at $5.25 Casing 4 1/2 #5 w/ Packer Injection Well Pump-House with Valves, etc. TOTAL VALUE ESTIMATED VALUE BLOCK CITY DRILLING FUND LLP Tubing - 9,500 feet at $3.50 Rods - 9,500 feet at $1.46 8 Pumping Units with Motors at $3,500.00 each 4 Tanks - 100 bbls Flowlines - 4,300 feet at $.65 Electric Lines - 4,500 feet at $2.30 8 Control Panels at $500.00 each 8 Downhole Pumps at $1,250.00 each 8 Wellhead Pump Tees at $1,350.00 TOTAL VALUE ESTIMATED VALUE GREEN COUNTY ENERGY FUND LLP Tubing - 8,750 feet at $3.50 Rods - 8,750 feet at $1.46 5 Pumping Units with Motors at $3,500.00 each 5 Tanks - 210 bbls Flowlines - 2,400 feet at $.65 Electric Lines - 3,000 feet at $2.30 5 Control Panels at $500.00 each 5 Downhole Pumps at $1,250.00 each 5 Wellhead Pumping Tees at $1,350.00 each TOTAL VALUE ESTIMATED VALUE VALUE OF ALL EQUIPMENT BLOCK PRODUCTION FUND LLP RODGERS PRODUCTION REVENUE FUND LLP PRODUCTION REVENUE DRILLING FUND LLP ENERGY PRODUCTION REVENUE FUND LLP BLOCK CITY DRILLING FUND LLP GREEN COUNTY ENERGY FUND LLP TOTAL ESTIMATED VALUE SCOPE OF APPRAISAL In preparing this appraisal, the appraiser did not inspect the subject site, nor the equipment and improvements. All information used in appraisal was obtained with conversations with Mr. Louis Judd, owner of the equipment. To determine value of equipment, invoices were used documenting the price of said equipment upon time of purchase. For any equipment with no invoice, a direct phone call to suppliers were made to determine value. The only approach to value used is the Cost Approach. As stated earlier, the value indicated in this appraisal is not the true market value as of today. The value determined in this report is the value of the said equipment at time of purchase. The appraiser performing appraisal has determined the value as a licensed real estate agent, licensed auctioneer, hours of classroom setting in appraising practices, and five years of lending experience with PBI Bank, Inc. CERTIFICATION I CERTIFY THAT, TO THE BEST OF KNOWLEDGE AND BELIEF: 1. THE SATEMENTS OF FACT CONTAINED IN THIS REPORT ARE TRUE AND CORRECT. 2. THE REPORTED ANALYSES, OPINIONS, AND CONCLUSIONS ARE LIMITED ONLY BY THE REPORTED ASSUMPTIONS AND LIMITING CONDITIONS, AND ARE PERSONAL, UNBIASED PROFESSIONAL ANALYSES, OPINIONS, AND CONCLUSIONS. 3. I HAVE NO PRESENT INTEREST IN THE PROPERTY THAT IS THE SUBJECT OF THIS REPORT AND I HAVE NO PERSONAL INTEREST OR BIAS WITH RESPECT TO THE PARTIES INVOLVED. 4. MY COMPENSATION IS NOT CONTINGENT UPON THE REPORTING OF A PREDETERMINED VALUE OR DIRECTION IN VALUE THAT FAVORS THE CAUSE OF THE CLIENT, THE AMOUNT OF THE VALUE ESTIMATE, THE ATTAINMENT OF A STIPULATED RESULT, OR THE OCCURRENCE OF A SUBSEQUENT EVENT. 5. THIS APPRAISAL WAS NOT BASED ON A REQUESTED MINIMUM VALUATION, A SPECIFIC VALUATION, OR THE APPROVAL OF A LOAN. 6. NO ONE PROVIDED SIGNIFICANT PROFESSIONAL ASSISTANCE TO THE PERSON SIGNING, OF THIS REPORT. /s/ SEAN D. CURRY ASSUMPTIONS AND LIMITING CONDITIONS 1. NO RESPONSIBILITY IS ASSUMED FOR LEGAL OR TITLE CONSIDERATIONS. TITLE TO THE PROPERTY IS ASSUMED TO BE GOOD AND MARKETABLE UNLESS OTHERWISE STATED IN THIS REPORT. 2. THE PROPERTY IS APPRAISED FREE AND CLEAR IF ANY OR ALL LIEN AND ENCUMBRANCES UNLESS OTHERWISE STATED IN THIS REPORT. 3. RESPONSIBLE OWNERSHIP AND COMPETENT PROPERTY MANAGEMENT ARE ASSUMED UNLESS OTHERWISE STATED IN THIS REPORT. 4. THE INFORMATION FURNISHED BY OTHERS IS BELIEVED TO BE RELIABLE. HOWEVER, NO WARRANTY IS GIVEN FOR ITS ACCURACY. 5. ALL ENGINEERING IS ASSUMED TO BE CORRECT. ANY PLOT PLANS AND ILLUSTRATIVE MATERIAL IN THIS REPORT ARE INCLUDED ONLY TO ASSIST THE READER IN VISUALIZING THE PROPERTY. 6. IT IS ASSUMED THAT THERE ARE NOT HIDDEN OR UNAPPARENT CONDITIONS OF THE PROPERTY, SUBSOIL, OR STRUCTURES THAT RENDER IT MORE OR LESS VALUABLE. NO RESPONSIBILITY IS ASSUMED FOR SUCH CONDITIONS OR FOR ARRANGING FOR ENGINEERING STUDIES THAT MAYBE REQUIRED TO DISCOVER THEM. 7. IT IS ASSUMED THAT THERE IS FULL COMPLIANCE WITH ALL APPLICABLE FEDERAL, STATE, AND LOCAL ENVIRONMENTAL REGULATION AND LAWS UNLESS OTHERWISE STATED IN THIS REPORT. 8. IT IS ASSUMED THAT ALL APPLICABLE ZONING AND USE REGULATIONS HAVE BEEN COMPLIED WITH, UNLESS A NONCONFORMITY HAS BEEN STATED, DEFINED, AND CONSIDERED IN THIS APPRAISAL REPORT. 9. IT IS ASSUMED THAT ALL REQUIRED LICENSES, CERTIFICATES OF OCCUPANY, OR OTHER LEGISLATIVE OR ADMINISTRATIVE AUTHORITY FROM ANY LOCAL, STATE, OR NATIONAL GOVERNMENTAL OR PRIVATE ENTITY OR ORGANIZATION HAVE BEEN OR CAN BE OBTAINED OR RENEWED FOR ANY USE ON WHICH THE VALUE ESTIMATES CONTAINED IN THIS REPORT ARE BASED. ASSUMPTIONS AND LIMITING CONDITIONS THE APPRAISER IS NOT QUALIFIED TO DETECT HAZARDOUS WAST AND/OR TOXIC MATERIALS. ANY COMMENT BY THE APPRAISER THAT MIGHT SUGGEST THE POSSIBILITY OF THE PRESENCE OF SUCH SUBSTANCES SHOULD NOT BE TAKEN AS CONFIRMATION OF THE PRESENCE OF HAZARDOUS WASTE AND/OR TOXIC MATERIALS. SUCH DETERMINATION WOULD REQUIRE INVESTIGATION BY A QUALIFIED EXPERT IN THE FIELD OF ENVIRONMENTAL ASSESSMENT. THE PRESENCE OF SUBSTANCES SUCH AS ASBESTOS, UREAFORMALDEHYDE FOAM INSUALTION, OR OTHER POTENTIALLY HAZARDOUS MATERIALS MAY AFFECT THE VALUE OF THE PROPERTY. THE APPRISER'S VALUE ESTIMATE IS PREDICATED ON THE ASSUMPTION THAT THERE IS NO SUCH MATERIAL ON OR IN THE PROPERTY THAT SOULD CAUSE A LOSS IN VALUE UNLESS OTERWISE STATED IN THIS REPORT. NO RESPONSIBILITY IS ASSUMED FOR ANY ENVIRONMENTAL CONDITIONS, OR FOR ANY EXPERTISE OR ENGINEERING KNOWLEDGE REQUIRED TO DISCOVER THEM. THE APPRAISER'S DESCRIPTIONS AND RESULTING COMMENTS ARE THE RESULT OF THE ROUTINE OBSERVATIONS MADE DURING THE APPRAISAL PROCESS. ALL PROPOSED MATERIALS ARE ASSUMED TO BE COMPLETED IN A GOOD WORMANLIKE MANNER IN ACCORDANCE WITH THE SUBMITTED PLANS AND SPECIFICATIONS. POSSESSION OF THIS REPORT, OR A COPY THEREOF, DOES NOT CARRY WITH IT THE RIGHT OF PUBLICATION. IT MAY NOT BE USED FOR ANY PURPOSE BY ANY PERSON OTHER THAN THE PARTY TO WHOM IT IS ADDRESSED WITHOUT THE WRITTEN CONSENT OF THE APPRAISER, AND IN ANY EVENT, ONLY WITH PROPER WRITTEN QUALIFICATION AND ONLY IN ITS ENTIRETY. NEITHER ALL NOR ANY PART OF THE CONTENTS OF THIS REPORT (ESPECIALLY ANY CONCLUSIONS AS TO VALUE, THE IDENTITIY OF THE APPRAISER, OR THE FIRM WITH WHICH THE APPRAISER IS CONNECTED) SHALL BY DISSEMINATED TO THE PUBLIC THROUGH ADVERTISING, PUBLIC RELATION, NEWS SALES, OR OTHER MEDIA WITHOUT PRIOR WRITTEN CONSENT AND APPROVAL OF THE APPRAISER. QUALIFICATIONS NAME: SEAN D. CURRY ADDRESS: GREENSBURG. KY 42743 TELEPHONE: (270) 932-6466(270) 405-1286 EXPERIENCE: Licensed real estate agent (Escrow), licensed auctioneer, classroom setting in appraisal course work through A-Pass Weikel, five years lending experience through PBI Bank:, Inc. MEMBERSHIPS: Green County Rotary Club (Past President and Board Member), Leadership Green County (past President and Board Member), and Board Member of Green County Industrial Foundation. EDUCATION: Graduate of Campbellsville University with Bachelor of Science in Organizational Management. Graduate of Kentucky Bankers Association General Banking School and Essentials of Consumer Lending School. Graduate of A-Pass Weikel Institute in classroom course work in real estate sales associate, auctioneer school, and appraisal coursework.
